Name: Commission Implementing Regulation (EU) 2017/200 of 1 February 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 7.2.2017 EN Official Journal of the European Union L 32/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/200 of 1 February 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An electrical apparatus using Digital Audio Broadcasting (DAB) and Frequency Modulation (FM) technology for radio broadcast reception. Its overall dimensions are approximately 115 Ã  180 Ã  120 mm and it is capable of operating without an external source of power. The apparatus is equipped with a built-in loudspeaker, Bluetooth/Advanced Audio Distribution Profile (A2DP) (which allows the apparatus to make sound audible wirelessly from sound-reproducing devices (e.g. MP3 players) that are also equipped with Bluetooth/A2DP profile), a socket for connection to headphones, and a socket for connection to an external power adaptor. 8527 19 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, note 3 to Section XVI, and by the wording of CN codes 8527 and 8527 19 00 . Apart from the function of radio broadcast reception, the apparatus receives, converts and transmits data (via the A2DP profile), which is a function covered by heading 8517 (see Commission Implementing Regulation (EU) 2016/2224 (1)). Therefore, the apparatus cannot be considered to be combined with a sound-reproducing apparatus (function of heading 8519 ). The apparatus is therefore to be classified as a radio-broadcast receiver not combined with a sound-reproducing apparatus under CN code 8527 19 00 . (1) Commission Implementing Regulation (EU) 2016/2224 of 5 December 2016 concerning the classification of certain goods in the Combined Nomenclature (OJ L 336, 10.12.2016, p. 22).